_@,dw@'d\
- ~ ` ` 03020/000;

 

 

EARLus MIRELES ©@URTQF@RMNALAPPEALS
T.D.B.J.# 1700307
_ 010 FM 2021 SEP 29 2015
HUNTSVILLE,TX 77349 1
A{@@EA@@S?@,CE@FE< -

ABEL AEDSTA (ELERK) ' sEPTEMBER 20, 2015

0F THE cRIMINAL 00uRT 0F APPEALS EERTIFIED MAIL 00.# 005

P-U- BDX 12399 . 2010 1200 0002 1092 9770

BAPITuL STATluw

AusTIN,Tx 70711

RE: 'i::REQUESTlNG;COMMUNTCATIQNS'WITH'THE:€LERK:RULE{Q@@,?;

DISMISSAE*OF APPICATION WRIT NO; WR-83-460-Ol EX PARTE MIRELES

 

DEAR cLERK AcusTA,

UN SEPTEMBER`UQ, 2015 THE ERIMINAL EUURT UF APPEALB~DISMISSEDf
MY SH§MITTED (PRIMA FACIE) APELICATIDN'FUR MRIT UF HABEAS EDRPUB
IN THE AEDVE STYLED EAUSE, FUR NDN-EUMPLIANEE MITH T.R.A.P. 73.1
SPEEIFIEALLY, THAT THE SUPPURTINE MEMURANDUM EXEEEDE 2505 PAEES
AND THE TRIAL EUURT HAD NUT GRANTED LEAVE TD EXCEED THE PRESERIBED
LIMIT.

(1). THE DISTRIET ELERK UF BEXAR EUUNTY~(DISTRICT EUURT'S ELERK)
AS UBVIDUS, NEVER NUTIFIED MYSELF UF THE NUN`CUNFURMING ERRUR
AND DISMISSED THE APPLIEATIUN AND;RETURN`IT'TU ME IN A EFFDRT
50 THAT I MAY CURRECT l f DEFECT ITSELF.¢PHIS LEFT THE TRIAL
BDURT UPEN TD'AEEEPT THE APPLIEATIUN\AND THE (EU)'PAEE EXEEED
EDNMEMURANDUM, AS_IF‘I HAD MDTJUNED`SUCCESSFULLY FUR LEAVE TU
EXCEED THE PRESCRIBED LIMIT.

(2). T.R.A.P.ngh (B). DIBCUSSES THE“T§,UUU'MURDB'IF‘EUMPUTER FURM
’ GENERATED AND (EU) PAGES IF NUT,FUR THE‘BRIEF`(MEMURANDUM)
ALSU REQUIRINE THATWNUN CUMFDRMINE DDEUMENTS`BE IDENTIFIED BY
THE CUURT AND "STATE A DEADLINE" FDR THE PARTY TD RESUBMIT
THE DUEUMENT IN A EDNFDRMINE FURMAT. SEE. SUBSEETIDN (K)

(3). T.R.A.P. 73-3 DIETATES NDNEUMPLIANCE IN'A`HABEAS'SETTLNG. THE
CLERK UF~THE EDUWT DF ERIMINAL APPEALS MAN, UITHUUT EILING AN
APPLICATTUN THAT DUES NUT EUMPLY UITH”THIS RULE/“RETURN IT TU
THE ELERK UF‘THE E@NVIETINB EUURT, MITH~A NDTATIUN.UF THE DE-
FECT,`AND THE ELERK UF THE CUNMIETINE CUURT MItL RETURN THE
APPLIEATIUN_TU THE PERSDN MHUM FILED IT.

cLERK ADUSTA, Mv 15505 00NCERNS THE LEuELS AT mHIcH THE APPLIEATI0N
AND MEMURANDUM mER3"PERMITTED T0 TRKVEL FRDM PUINT'(A) T0 PUINT (z)
mITHuuT A "PEEKING '0RDER_" mHICH wnuLD'HAvE ALL0mED MvSELF T0 0000-
ECT THE NnN cnwFuRMING 0000MENT. SPEEIPICALLv'mHEN'THE MEmuRANDUM
IN suppuRT 0F THE APPLIEATI0N 000550 THE PETITInN T0 05 "DISMISSED"

(1).

 

 

 

 

 

FDR NUN-EUMPLIANCE. FRUM'PUINT (A) TU PUINT (Z), I UAS NUT NUTIFIED
AS THE RULES STATE AND DIETATE I SHUULD, AND BE GIVEN A UPPURTUNITY
TU CURRECT THE DEFECT, PURSUANT TU THE RULES UR GIVEN.A DEADLINE TU
CURRECT THE DEFEET.

ELERK AEDSTA, AT.YUUR EARLIEST EUNVIENIENT TIME UUULD YUU
PLEASE BE SU KIND AS TU INFURM ME UF THE LUCATIUN DF THE APPLIEAL
TIUN AND MEMURANDUM, SU THAT I MAV MAKE ARRANGMENTS TU HAVE THE
MUCH NEEDED DDEUMENTS SENT TU ME.

I UDULD LIKE TU THANK YUU FUR'YUUR TIME, PATIENEE, AND'PRUFESSIUNALISM
IN THIS MATTER._

BEST REEARDB,
RLUS MIRELES

¢